Citation Nr: 0534623	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right shoulder arthrotomy, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to July 
1961.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased rating for the 
service-connected right shoulder disorder.  

A July 2002 examination report indicates the veteran's 
residuals of a right shoulder arthrotomy include an 11 
centimeter scar.  The examiner noted that approximately one-
third of the scar was tender to palpation.  The Board of 
Veterans' Appeals (Board) has concluded the evidence raises 
an inferred claim for service connection for a scar of the 
right shoulder as a residual of his service-connected right 
shoulder disorder.  Akles v. Derwinski, 1 Vet. App. 118 
(1991).  The claim is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's residuals of a right shoulder arthrotomy are 
limited by pain at 80 degrees of flexion.  Any external or 
internal rotation of the arm causes pain.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a right 
shoulder arthrotomy to 30 percent, but not more, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for an increased rating in March 
2002.  The RO sent the veteran a letter in July 2002 which 
informed him of the evidence necessary support his claim and 
how VA could assist him.  VA obtained the veteran's VA 
records of treatment.  A VA fee basis examination was 
conducted in July 2002.  The veteran appeared and gave 
testimony before the undersigned Veterans Law Judge in 
October 2005.  The veteran has been furnished all the 
intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (2005).  

Limitation of motion of the arm to 25 degrees from the side 
is rated as 40 percent disabling for the major arm.  With 
limitation of motion of the arm to midway between the side 
and shoulder a 30 percent rating for the major arm is 
assigned.  With limitation of motion at shoulder level a 20 
percent rating is assigned for the major arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2005).  

Factual Background and Analysis.  A VA examination report of 
June 1962 related a history of a right shoulder dislocation 
in 1957.  After having recurrent dislocations an arthrotomy 
was performed in service in 1958.  A June 1962 rating 
decision granted service connection for residuals of a right 
shoulder arthrotomy.  A noncompensable rating was assigned.  
After March 1994 VA X-rays revealed a bony spur of the right 
shoulder, an increased rating to 20 percent was granted in an 
April 1994 rating decision.  

In March 2002, the veteran submitted his current claim for an 
increased rating for his residuals of a right shoulder 
arthrotomy.  

The RO obtained the veteran's VA records of treatment.  They 
included December 2000 X-rays of the right shoulder.  They 
revealed degenerative joint disease of the glenohumeral joint 
and of the clavicle.  As the veteran was having right arm and 
right shoulder pain an electromyography test was ordered.  It 
revealed the veteran had biceps tendonosis and chronic 
radiculopathy.  February 2001 VA records included a history 
of cervical cord compression from degenerative joint disease 
with right arm radiculopathy.  

A VA fee basis examination of the right shoulder was 
conducted in July 2002.  It revealed the veteran was right 
hand dominant.  Examination of the right shoulder revealed a 
right shoulder fasciculation located at the medial aspect of 
the deltoid.  Flexion was performed to 130 degrees with pain 
at 80 degrees.  Abduction was to 120 degrees with pain at 100 
degrees.  External and internal rotation of the arm caused 
pain at 0 degrees, although it was possible to 70 and 75 
degrees with pain.  There was no evidence of fatigue, 
weakness, lack of endurance or incoordination at the 
examination.  X-rays showed degenerative joint disease of the 
glenohumeral joint.  The diagnosis was degenerative joint 
disease of the glenohumeral joint, status post right shoulder 
surgery with residuals of pain and limitation of motion with 
usage.  

At his hearing before the undersigned Veterans Law Judge in 
October 2005, the veteran testified it had been a couple of 
years since he was treated for his right shoulder at the VA 
in Decatur.  (T-2).  The veteran was taking gabapentin, 400 
milligram capsules and dtodoic, 400 milligrams, for relief of 
his pain and as anti-inflammatories.  (T-6).  

As is set out above, disability due to arthritis is rated 
based on limitation of motion of the joint affected.  The 
current 20 percent rating is based on limitation of motion to 
shoulder level.  The VA examination in July 2002 noted the 
veteran had flexion of the right arm to 130 degrees with pain 
at 80 degrees.  Range of motion of the shoulder is 
illustrated as being at 90 degrees of forward elevation 
(Flexion) or shoulder abduction at shoulder level.  38 C.F.R. 
§ 4.71, Plate I.  The veteran has pain prior to raising or 
flexing his right arm to the level of the shoulder.  His 
motion is affected by pain between the side and shoulder 
level.  The veteran had pain with any internal or external 
rotation.  If shoulder level is at 90 degrees, the midpoint 
between the side and shoulder would be at 45 degrees.  

In August 1998, the General Counsel in VAOPGPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

In this instance, the veteran's right shoulder impairment 
does not meet all the criteria for a higher rating.  When 
there is a question as to which of two evaluations should be 
applied the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  The Board has concluded that 
although the veteran's right shoulder pain is not elicited at 
45 degrees, the midpoint between the side and shoulder, there 
is pain with flexion below shoulder level and throughout 
internal and external rotation.  For that reason, the 
impairment related to the veteran's residuals of a right 
shoulder arthrotomy more nearly approximate a 30 percent 
rating based on limitation of motion of the arm to midway 
between the side and shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2005).  

A 30 percent rating for the veteran's service-connected 
residuals of a right shoulder arthrotomy is warranted.  




ORDER

An increased rating for residuals of a right shoulder 
arthrotomy to 30 percent is granted, subject to regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


